El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El peticionario recurre de la sentencia dictada por el Tribunal Superior que denegó la expedición del auto para revisar una resolución emitida por la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) al efecto de que el diferencial en sueldo concedido a un em-pleado como medida de reclutamiento no forma parte de su *807sueldo o retribución mensual y, por lo tanto, no está sujeto a deducción a los fines de las aportaciones al Sistema de Retiro de los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades (Sistema de Retiro). Alegó ante J.A.S.A.P. que tal determinación le priva de los beneficios proporcionales que por pensión le correspondería a base de dicho diferencial, a pesar de que el mismo fue incluido en el cómputo de las deducciones hechas por su patrono, Depar-tamento de Transportación y Obras Públicas, durante el curso de diez (10) años por concepto de aportaciones al Sis-tema de Retiro. Veamos los hechos que desembocaron en esta contienda legal.
H-1
Allá para el 2 de julio de 1975, el Secretario de Trans-portación y Obras Públicas (el Secretario) reclutó al Sr. Carlos Villamil Suárez como Director Ejecutivo III con un sueldo mensual de $1,180, cuantía que incluía dos (2) pa-sos sobre el sueldo básico establecido para dicha posición. El Secretario obtuvo la autorización de la Oficina de Personal del Gobierno para este diferencial de dos (2) pasos debido a la experiencia del señor Villamil y a la naturaleza y complejidad del trabajo que hacían de la posición una de difícil reclutamiento.
Transcurridos cerca de diez (10) años desde que se le extendió el nombramiento, el señor Villamil comenzó a tra-mitar su retiro. Fue entonces informado por el Secretario, mediante carta al efecto, que el mencionado diferencial de $100 no constituía retribución para fines del Sistema de Retiro. Es decir, que la suma que correspondía a los dos (2) pasos que originalmente se le concedieron como diferencial al momento de su nombramiento, no estaba sujeta a las aportaciones del Sistema de Retiro. Por consiguiente, se le manifestó al peticionario que no habría de disfrutar de los beneficios de retiro en cuanto a esa porción de su salario.
*808A tenor con dicho señalamiento, el peticionario comenzó a recibir dos (2) cheques; uno por la cantidad de $100 no sujeto a contribución al Sistema de Retiro y otro por la cantidad de lo que en realidad, según el Secretario, consti-tuía su retribución a los fines de la Ley del Sistema de Retiro de los Empleados del Gobierno y la Judicatura, Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A. see. 761 et seq.).
El peticionario apeló de la decisión del Secretario ante J.A.S.A.P., la cual sostuvo la determinación del Secretario no sin antes apercibir al señor Villamil del derecho que tenía de solicitar al Sistema de Retiro la devolución de las aportaciones en exceso que le fueron retenidas a través de los años. Posteriormente, J.A.S.A.P. denegó la moción de reconsideración presentada por el peticionario.
Así las cosas, el señor Villamil recurrió de dicha decisión administrativa ante el Tribunal Superior. Dicho tribunal se negó a revisarla.
No conforme con dicha actuación, el peticionario acude ante nos y aduce la comisión de tres (3) errores. En sínte-sis, el peticionario señala que el importe de los dos (2) pa-sos que le fueron concedidos como diferencial al momento de su reclutamiento forman parte de su retribución a los fines de la Ley del Sistema de Retiro de los Empleados del Gobierno y la Judicatura.
A la luz de los fundamentos contenidos en la petición, concedimos un término a la parte recurrida para que mos-trara causa por la cual no debamos dejar sin efecto la sen-tencia que denegó la revisión solicitada. En específico, or-denamos a dicha parte que ilustre al Tribunal sobre el fundamento para la interpretación de que la concesión de dos (2) pasos como medida de reclutamiento, a tenor con la Ley de Retribución Uniforme de 1974, Ley Núm. Ill de 14 de julio de 1974 (3 L.P.R.A. ants. secs. 759-759m) consti-tuye una bonificación adicional al salario que no deba in-terpretarse como retribución a los fines de la Ley del Sis-*809tema de Retiro de los Empleados del Gobierno y la Judicatura. La parte recurrida ha comparecido. Resolve-mos según lo intimado.
HH hH
Mediante la aprobación de la Ley de Retribución Uniforme de 1974,(1) la Legislatura estableció unas escalas de sueldos a ser asignadas por el Director de la Oficina de Personal del Gobierno a las clases de puestos incluidas en un programa de clasificación, el cual agruparía los puestos gubernamentales tanto del Servicio por Oposición como del Servicio sin Oposición, de acuerdo con sus deberes y responsabilidades. Ley Núm. 345 de 12 de mayo de 1947 (3 L.P.R.A. ant. see. 650).(2)
En lo que concierne a los nombramientos originales, es decir, a personas que van a ser nombradas por vez primera, la Ley de Retribución Uniforme de 1974 dispuso que, como regla general, dichas personas recibirán el “tipo mínimo [dispuesto en la escala salarial] fijado para la clase a que esté asignado su puesto”. 3 L.P.R.A. sec. 7591 (Sup. 1975). Sin embargo, en lo pertinente al caso de autos, dicho estatuto dispone que cuando “las condiciones de trabajo lo justifiquen, o las dificultades extraordinarias en el reclutamiento y/o la retención de personal para determinados *810puestos justifiquen el uso de incentivos adicionales, se po-drá autorizar un diferencial en sueldo fuera de la escala” según lo establezca el Director de la Oficina de Personal mediante reglamento. 3 L.P.R.A. sec. 759l. El llamado diferencial, según establece la propia ley, corresponde a una compensación especial. (3)
Surge claramente de los hechos que al señor Villamil se le reclutó con un diferencial de sueldo como medida de re-clutamiento según autoriza la Ley de Retribución Uni-forme de 1974. Nos corresponde ahora determinar si dicho diferencial debe ser considerado como una retribución para fines de los beneficios que otorga la Ley del Sistema de Retiro de los Empleados del Gobierno y la Judicatura.
I — I HH HH
La Ley del Sistema de Retiro de los Empleados del Gobierno y la Judicatura, según enmendada, es una ley general que provee beneficios de retiro a la vasta mayoría de los empleados que laboran con el Gobierno estatal. Dicha ley cobija al peticionario. 3 L.P.R.A. sec. 761 et seq.(4) Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992).
Los beneficios que concede dicha ley dependen de la retribución o sueldo que devenguen los empleados públicos. Para efectos de la ley, el término “retribución” comprende “la recompensa bruta y en efectivo que *811devengu[e] un empleado. Al computar la retribución, se ex-cluirá toda bonificación concedida en adición al salario, así como todo pago por concepto de horas extraordinarias de trabajo”. (Énfasis suplido.) 3 L.P.R.A. sec. 763. Por lo tanto, es crucial a esta controversia determinar si el referido diferencial constituye una “bonificación”, según este término se emplea dentro de la anterior definición de “retribución”. Para ello debemos examinar no sólo la legislación aquí en controversia, sino cualquier ley in pari materia, ya que las leyes que tratan una misma materia “deben ser interpre-tadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para ex-plicar lo que resulte dudoso en otro”. Art. 18 del Código Civil, 31 L.P.R.A. sec. 18. Véanse: Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987); Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989). Así podremos descu-brir el hilo conductor que une a los diversos estatutos.
La bonificación es un pago adicional al salario corriente en un plan de incentivos por asistencia o por ciertas clases de trabajo. M. Méndez Ballester, Vocabulario Obrero Patronal, Departamento del Trabajo, 13-14, Junio, 1962. Dichas indemnizaciones accesorias han sido usualmente concedidas por el trabajo adicional realizado, por la dificultad o por los riesgos que conlleva una asignación temporera dentro del trabajo regular del empleado, 18 L.P.R.A. sec. 309g; 18 L.P.R.A. sec. 667; 25 L.P.R.A. sec. 1011(c), y finalmente, por imperativos de política pública que surgieron de forma pasajera en determinado moménto, 3 L.P.R.A. see. 757.
Vemos, pues, que las bonificaciones que han sido conce-didas mediante los citados estatutos tienen la caracterís-tica en común de que se tratan de compensaciones adicio-nales no recurrentes y temporales. Precisamente, lo que distingue a la bonificación del salario regular es que la primera constituye un pago adicional que surge por cir-cunstancias transitorias e imprevistas que tarde o tem-*812prano desaparecen. Por consiguiente, el empleado es cons-ciente de la naturaleza pasajera de la misma. En cambio, el salario regular corresponde a la remuneración que re-cibe un empleado como consecuencia de sus labores rutina-rias, por lo que el mismo tiene visos de permanencia.
IV
El diferencial en sueldo que dispone la Ley de Retribu-ción Uniforme puede ser otorgado por varias razones. Al-gunos factores responden a situaciones temporeras que se podrían suscitar durante el curso del empleo. Otros, en cambio, tienen un aspecto de permanencia. Véase 3 L.P.R.A. sec. 7591.
En el caso de autos, el diferencial se concedió por motivo de reclutamiento. Este diferencial era de carácter permanente; ofrecido al empleado como parte de su sueldo o retribución con el propósito de inducirle a aceptar una posición para la cual estaba especialmente capacitado. Dicho sueldo o retribución no respondía, pues, a circunstancias particulares que eventualmente desaparecerían.
En innumerables ocasiones hemos señalado que las leyes que crean los derechos a disfrutar de una pensión deben ser interpretadas liberalmente y que la fuerza y el efecto de dichas leyes no deben conformarse estrictamente a los términos literales del estatuto. Acuña v. Junta de Retiro, 58 D.P.R. 94, 100 (1941); Miró v. Sistemas de Retiro de Empleados, 112 D.P.R. 678 (1982); Morales v. Adm. de Sistemas de Retiro, supra.
Cónsono con dicha política judicial, resolvemos que los dos (2) pasos concedidos originalmente al peticionario como diferencial en sueldo para obtener su reclutamiento son parte de su retribución a los fines de la Ley del Sistema de Retiro de los Empleados del Gobierno y la Judicatura.
*813Por los fundamentos antes expuestos, se expedirá el auto solicitado y se dictará sentencia conforme a lo resuelto.
El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.

(1) La Ley de Retribución Uniforme de 1974, Ley Núm. Ill de 14 de julio de 1974 (3 L.RR.A. ants. secs. 759-759m) fue posteriormente derogada por la Ley de Retribución Uniforme de 1979, Ley Núm. 89 de 12 de julio de 1979 (3 L.P.R.A. sec. 760 et seq.). La contratación del señor peticionario ocurrió el 2 de julio de 1975, por lo que utilizaremos las disposiciones de la Ley de Retribución Uniforme de 1974 para la resolución del caso de autos, ya que fue a base de dicha ley que se concedieron los dos (2) pasos.


(2) Posteriormente, la Legislatura derogó la Ley Núm. 345 de 12 de mayo de 1947 (3 L.P.R.A. ant. sec. 650), reemplazándola por la Ley de Personal de Servicio Público de Puerto Rico, 3 L.P.R.A. sec. 1301 et seq., la cuál también le confirió al Director de la Oficina de Personal la autoridad para crear un esquema de clasifica-ción de puestos que, aunque más específico, atenta contra la consecución de los mis-mos objetivos a que el legislador aspiraba bajo la antigua Ley de Personal. 3 L.P.R.A. sec. 1332.


(3) El Reglamento para la Retribución de los Empleados del Gobierno, aprobado el 7 de agosto de 1972, dispone, en lo pertinente, que la autorización para reclutar y retener sobre el sueldo mínimo es para determinados puestos en situaciones especiales. Dicha autorización quedará sin efecto cuando el empleado pase a ocupar otro puesto en el que no existan las condiciones especiales que motivaron la autorización.


(4) Su aplicación es discrecional solamente para los Secretarios del Gobierno, los ayudantes del Gobernador, los jefes de agencia e instrumentalidades públicas, los miembros de las Comisiones y Juntas nombradas por el Gobernador y los'miembros de la Asamblea Legislativa. 3 L.P.R.A. sec. 761 et seq. Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992).